TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 30, 2015



                                     NO. 03-15-00249-CV


                                 Michael Franzak, Appellant

                                                v.

                   Cielo Multi Family LLC d/b/a Cielo Apartments, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on April 30, 2015. Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

the court below.